Citation Nr: 0525360	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-00 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to nonservice-connected burial benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran served on active duty in the military from July 
1944 to July 1946.  He died on April [redacted], 2003.  The appellant 
is his widow.  She appealed to the Board of Veterans' Appeals 
(Board) from a June 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

The appellant was scheduled to testify at a hearing on 
September 7, 2005, before a Veterans Law Judge (VLJ) of the 
Board sitting in Washington, D.C.  But she submitted a 
statement in August 2005, prior to the scheduled hearing 
date, indicating she would not be able to attend the hearing 
due to the condition of her health.  So she requested, 
instead, that her representative prepare a statement (brief) 
on her behalf, to present to the Board.  This has been done.  
She has not requested to reschedule her hearing.  So the 
Board will review her case based on the evidence of record, 
including the statement from her representative, as if she 
withdrew her request for a personal hearing.  See 38 C.F.R. 
§ 20.702(d), (e) (2004).  

FINDINGS OF FACT

1.  The veteran was not medically discharged from service due 
to a disability incurred or aggravated in the line of duty 
and entitlement to service connection for the cause of his 
death has not been established.  

2.  At the time of his death, the veteran did not receive any 
VA compensation or pension, nor was there a claim for 
compensation or pension pending.  

3.  The veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.  

CONCLUSION OF LAW

The criteria are not met for nonservice-connected VA burial 
benefits.  38 U.S.C.A. §§ 2302, 2303, 2304, 2307 (West 2002); 
38 C.F.R. §§ 3.1600, 3.1601, 3.1604, 3.1605 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  It since has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The implementing regulations were codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
VCAA and implementing regulations require that VA notify an 
appellant of any information and evidence necessary to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  This includes notifying the appellant of 
what specific evidence he/she is responsible for obtaining 
and what specific evidence VA will obtain on his/her behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Also, 
VA must give him/her an opportunity to submit all relevant 
evidence in his/her possession and VA has a duty to assist 
him/her in obtaining the evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A (West 2002).  See, too, 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  



Here, the appellant admittedly was never informed of the 
respective duties and responsibilities under the VCAA.  
However, this is inconsequential because there is no dispute 
as to the evidence to be considered.  She does not make 
specific reference to or otherwise mention any additional 
information or evidence that needs to be obtained to fairly 
decide her claim.  

In addressing the question of whether there is a VA duty to 
provide VCAA notice pursuant to 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) when there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim, the starting point for consideration 
is the language contained in the governing statutes and 
regulations.  

With respect to VA's duty to assist claimants, section 5103A 
of Title 38, U.S.C., includes an exception to the requirement 
that VA must make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate their claims for 
benefits when such claims are either inherently incredible or 
legally impossible.  That exception provides as follows:  
"The Secretary is not required to provide assistance to a 
claimant under this section [entitled 'Duty to assist 
claimants'] if no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  
38 U.S.C. § 5103A(a)(2); see also 38 C.F.R. § 3.159(d).  No 
such similar exception is set forth in 38 U.S.C. § 5103 or 
38 C.F.R. § 3.159(b) with respect to VA's obligation to 
satisfy the duty to notify.



Indeed, VA specifically addressed the situation of whether a 
VCAA duty to notify notice is required in situations where 
there is no reasonable possibility that VA assistance would 
help substantiate the claim in the final VCAA regulations.  
In that regard, VA stated as follows in the Supplementary 
Information:   

The VCAA requires VA to notify a claimant of 
the information and evidence necessary to 
substantiate a claim in all claims for which 
a substantially complete application has 
been submitted, regardless of whether VA is 
going to assist in obtaining evidence.  If a 
VA decisionmaker determines that a claim is 
inherently incredible, the decisionmaker can 
request that the claimant submit information 
or evidence as provided by section 5103(a) 
and § 3.159(b)(1) that would lead VA to 
conclude that it should provide assistance 
to substantiate the claim.

66 Fed. Reg. 45,620, 45,628 (Aug. 29, 2001).  

When, as here, solely the law governs the outcome of the 
adjudication of a claim, i.e., when the facts are firmly 
established and not in dispute, the VCAA is inapplicable.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (because the law as 
mandated by statute, and not the evidence, is dispositive of 
this claim, the VCAA is not applicable); Smith (Claudus) v. 
Gober, 14 Vet. App. 227 (2000) (holding that VCAA did not 
affect federal statute that prohibits payment of interest on 
past due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  

All the relevant evidence is on file, and the appellant 
effectively withdrew her request for a hearing, so further 
delay in deciding her appeal - merely for procedural 
purposes, would not be in her best interest.  Consequently, 
there is no prejudice in deciding her appeal at this 
juncture.




Legal Analysis

VA regulations provide that, if a veteran dies as result of a 
service-connected disability or disabilities, certain 
monetary benefits may be paid for his funeral and burial 
expenses, including the cost of transporting the body to the 
place of burial.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).  
Even if his death is not service connected, however, certain 
monetary benefits still may be paid toward his funeral and 
burial expenses, including the cost of transporting the body 
to the place of burial under the following conditions:  (1) 
at the time of death he was in receipt of pension or 
compensation (or but for the receipt of military retirement 
pay would have been in receipt of compensation); or (2) he 
had an original or reopened claim for either benefit pending 
at the time of his death; or (3) the deceased was a veteran 
of any war or was discharged or released from active 
military, naval or air service for a disability incurred or 
aggravated in line of duty and the body of the deceased is 
being held by a State (or a political subdivision of a 
State), and the Secretary determines there is no next of kin 
or other person claiming the body of the deceased veteran and 
there are not available sufficient resources in his estate to 
cover burial and funeral expenses; or (4) if he died while 
enroute to a VA facility or while properly hospitalized by 
VA.  38 U.S.C.A. §§ 2302, 2303; 38 C.F.R. § 3.1600.  



The February 2005 Supplemental Statement of the Case (SSOC) 
cited a precedent opinion of VA's General Counsel governing 
the scope of protection provided by 38 U.S.C. § 2305 in 
claims for burial benefits under 38 U.S.C. Chapter 23.  
See VAOPGCPREC 9-2003 (Dec. 23, 2003).  The Board is bound 
by the precedent opinions of VA's General Counsel under 38 
U.S.C.A. § 7104(c) (West 2002) and 38 C.F.R. §§ 2.6(e)(9), 
14.507(b), 19.5 (2004).  In this opinion, the General 
Counsel stated:

Generally, a burial and funeral allowance may be 
payable under 38 U.S.C. § 2302(a) or § 2303(a) 
where a veteran dies from a nonservice-connected 
cause, if:  the veteran was in receipt of 
compensation or pension from VA at the time of 
death; the veteran was a veteran of any war or was 
discharged or released from service for a 
disability incurred or aggravated in line of duty, 
where the veteran's body was held by a state and 
was unclaimed; or the veteran was properly 
hospitalized by VA at the time of death.  

The General Counsel went on to hold that: 

Section 2305 of title 38, United States Code, 
preserves rights individuals had under laws in 
effect on December 31, 1957, based on their 
status as members of particular units or 
organizations that fell within the scope of the 
laws defining classes of individuals potentially 
eligible for burial benefits under Chapter 23 of 
Title 38.  Veterans with wartime service prior to 
January 1, 1958, are not exempted by section 2305 
from the amendments to eligibility criteria for 
nonservice-connected burial and funeral allowance 
currently codified in 38 U.S.C. § 2302(a) made by 
the Omnibus Budget Reconciliation Act of 1981, 
Pub. L. No. 97-35, which eliminated wartime 
service as a basis for eligibility.  

In this particular case, a review of the record on appeal 
shows the veteran was not medically discharged from service.  
And at the time of his death, there was no entitlement to 
service connection for disabilities and diseases incurred in 
service.  He also was not receiving any VA compensation or 
pension and did not have a pending original or reopened claim 
for either.

The evidence of record includes the veteran's certificate of 
death indicating he died at a private nursing home from 
sepsis as a consequence of a drug-resistant infection.  
Another significant condition contributing to his death, but 
not resulting in the underlying cause of death, was severe 
cardiomyopathy and end-stage renal disease.  

The appellant's Application for Burial Benefits, VA Form 21-
530, indicates the veteran was buried at the Pleasant View 
Memory Gardens in Martinsburg, West Virginia, and not in the 
National cemetery or a cemetery owned by the Federal 
Government.

In her July 2003 Notice of Disagreement (NOD), the appellant 
alleged the veteran was discharged from the Martinsburg VA 
Medical Center (VAMC) to go to the City Hospital (where he 
died) for a procedure.  But that this transfer was done at 
the request of the Martinsburg VAMC staff because they could 
not perform the procedure and it was felt he could not 
survive a trip to the Washington, D.C., VAMC or the one in 
Baltimore.  He was to be re-admitted to the Martinsburg VAMC 
following the procedure at the City Hospital, but he did not 
live long enough for this to occur.  



In her subsequent December 2003 Substantive Appeal (VA Form 
9), the appellant stated the veteran had to be transferred 
for further treatment and dialysis and the VA staff in 
Martinsburg wanted to send him to the Baltimore VAMC.  But 
because it was decided that he might not survive that trip, 
they elected, instead, to send him to the City Hospital.  So 
VA arranged for his admission to the City Hospital, and it 
was understood that after being treated there he would be 
readmitted to the Martinsburg VAMC.  The appellant asserted 
that the treatment at the City Hospital was merely continued 
VA treatment.  

Also on file, however, is a VA clinical record dated April 
24, 2003.  It indicates that, in seeking to clarify whether 
the veteran was a fee-basis patient, he elected to seek care 
privately under his own insurance rather than attempt 
transfer to the Washington, D.C., VAMC.  It was also noted 
that he elected not to attempt to transfer to the Washington, 
D.C., VAMC for newly developing dialysis and care 
for congestive heart failure.  Rather, his family was seeking 
transfer to the City Hospital for further management of 
congestive heart failure and inpatient dialysis.  He had 
Medicare and was willing to use that for the transfer, and he 
was not in favor of seeking a bed at the Washington, D.C., 
VAMC.  

So according to his official records, the veteran was not 
receiving "continued" VA treatment at City Hospital because 
he was not a fee-basis patient but, instead, was using either 
his private insurance or Medicare to cover the cost of his 
treatment at this facility.  Also, he did not die enroute to 
a VA medical facility, even if he was to be readmitted to the 
Martinsburg VAMC following the treatment in question at City 
Hospital.  

Thus, based on the evidence cited and the pertinent laws and 
regulations, entitlement to VA burial benefits has not been 
established.  Therefore, the claim must be denied.  38 
U.S.C.A. §§ 2302, 2303, 2304; 38 C.F.R. §§ 3.1600, 3.1601.

Because there is no factual dispute, there is no doubt to be 
resolved in the appellant's favor.  38 C.F.R. §§ 3.102, 4.3 
(2004).  


ORDER

The claim for nonservice-connected VA burial benefits is 
denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


